IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

KENNETH GEARHART,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0935

RANDALL BRYANT, WARDEN,
HOLMES CORRECTIONAL
INSTITUTION; FLORIDA
COMMISSION ON OFFENDER
REVIEW,

     Respondents.
___________________________/

Opinion filed October 12, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Kenneth Gearhart, pro se, Petitioner.

Sarah J. Rumph, General Counsel, and Mark Hiers, Assistant General Counsel, Florida
Commission on Offender Review, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.